Exhibit 10.3

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
OR OTHERWISE TRANSFERRED EXCEPT (1) EITHER (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED AND (2) IN COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.

 

Warrant No.           

August 12, 2011

 

RDA HOLDING CO.

 

FORM OF CLASS A WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

This Warrant is issued to [·](1) (the “Holder”) by RDA Holding Co., a Delaware
corporation (the “Company”), pursuant to the terms of that certain Unsecured
Term Loan Credit and Guarantee Agreement dated of even date herewith (the
“Credit Agreement”).

 

1.                                       Purchase of Shares. Subject to the
terms and conditions set forth in this agreement (this “Agreement” or the
“Warrant”) and in the Credit Agreement, the Holder is entitled, upon surrender
of this Warrant at the principal office of the Company (or at such other place
as the Company shall notify the Holder hereof in writing), to purchase from the
Company, at the Exercise Price set forth below, up to an aggregate of
[·](2) fully paid and nonassessable shares of Class A Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”).  The shares of Common
Stock issuable pursuant to the Warrant, as adjusted from time to time pursuant
to this Agreement, are referred to herein as the “Shares.”

 

2.                                       Definitions.  Capitalized terms used in
this Warrant without definition or reference to another agreement shall have the
meanings assigned to such terms in the Credit Agreement.  As used in this
Warrant, the following terms shall have the meanings indicated herein and
defined below:

 

“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Company at any time or from time to time during the Term, except: (i) the
Shares; (ii) shares issued upon stock splits or as dividends in respect of
capital stock; (iii) securities issued to employees, consultants or directors
pursuant to any stock option plans and/or stock issuance plan approved by a
majority of the members of the Board of Directors; (iv) securities issued in a
Qualified IPO; (v) Common Stock issued upon exercise of options, warrants or
other Convertible Securities existing on the date of the Credit Agreement;
(vi) securities issued in connection with a bona fide business acquisition by
the Company on terms approved by the Board of Directors; and (vii) securities
issued to persons with which the Company has business relationships such as
lenders and vendors on terms approved by the Board of Directors and (viii) such
number of additional shares of Common Stock as may be issued or become issuable
by reason of adjustments required or provided for pursuant to the terms of
agreements relating to subclauses (i), (iii), and (v).

 

“Board of Directors” shall mean the board of directors of the Company.

 

“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.

 

--------------------------------------------------------------------------------

(1)  Note:  Class A Warrants were issued to Luxor Capital Partners, LP, Luxor
Capital Partners Offshore Master Fund, LP, Luxor Wavefront, LP, GAM Equity Six
Inc., OC 19 Master Fund, L.P., Luxor Spectrum, LLC, Luxor Spectrum Offshore
Master Fund, LP, Blackwell Partners LLC and Point Lobos Master Fund, L.P.

(2)  Note:  In the aggregate, the Class A Warrants are issuable for 1,250,000
shares of Class A Common Stock.

 

--------------------------------------------------------------------------------


 

“Company Competitor” means any Person that is engaged directly or indirectly in
the publishing or the direct marketing industry or any other business that
competes with a material line of business of the Company or its subsidiaries. 
Whether a Person is a Company Competitor shall be determined by the Board of
Directors, acting in good faith.

 

“Convertible Securities” means evidences of indebtedness, shares of capital
stock or other securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock.  The term “Convertible
Security” means one of the Convertible Securities.

 

“Exchange Act” Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means $15.00 per share of Common Stock, subject to adjustment
pursuant to Section 7.

 

“Expiration Date” means August 12, 2013.

 

“Fair Market Value” means the average of the closing bid and asked prices of
shares of Common Stock quoted in the over-the-counter market in which the shares
of Common Stock are traded or the closing price quoted on any exchange on which
the shares of Common Stock are listed, whichever is applicable, as published in
the Western Edition of The Wall Street Journal for the ten (10) trading days
prior to the date of determination of fair market value (or such shorter period
of time during which such stock was traded over-the-counter or on such
exchange).  If the shares of Common Stock are not traded on the over-the-counter
market or on an exchange, the fair market value shall be the price per Share
that the Company could obtain from a willing buyer for shares of Common Stock
sold by the Company from authorized but unissued shares of Common Stock, as such
prices shall be determined in good faith by the Board of Directors; provided,
however, that if the Holder shall disagree with such determination and, by
notice to the Company given within five (5) days after the Company’s
determination, elect to dispute such determination, then the Appraised Value (as
defined below) shall constitute the Fair Market Value. “Appraised Value” means
the value of a share of Common Stock as determined by a nationally recognized
valuation or appraisal firm (an “Appraiser”) selected jointly by the Board of
Directors and the holders of Warrants exercisable for a majority of shares of
Common Stock then issuable upon exercise of all of the outstanding Class A
Warrants.  Each of the Company, on the one hand, and the holders of Warrants
requesting appraisal, on the other hand, shall pay half of the costs and fees of
such Appraiser, and the decision of the Appraiser making such determination of
Appraised Value shall be final and binding on the Company and all affected
holders of Warrants.

 

“Qualified IPO” means the sale of the Company’s Common Stock in a firm
commitment, underwritten public offering registered under the Securities Act,
other than a registration relating solely to a transaction under Rule 145 under
the Securities Act Act (or any successor thereto) or to an employee benefit plan
of the Company with aggregate proceeds to the Company and/or any selling
stockholders (after deduction for underwriters’ discounts and commissions
relating to the issuance), of at least Fifty Million Dollars ($50,000,000).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of February 19, 2010, by and among the Company and the
parties thereto or bound thereby (as the same may be amended from time to time).

 

“Securities Act” means Securities Act of 1933, as amended.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
February 19, 2010, by and among the Company and the parties thereto or bound
thereby (as the same may be amended from time to time).

 

2

--------------------------------------------------------------------------------


 

“Term” means the period beginning on August 12, 2011 and ending on the
Expiration Date at 5:00 p.m., New York time, on such date.

 

“Transfer” means any transfer, sale, offer, assignment, exchange, distribution,
mortgage, pledge, hypothecation or other disposition.

 

3.                                       Method of Exercise.  The Holder may
exercise, in whole or in part, the purchase rights evidenced hereby during the
Term.  Such exercise shall be effected by:

 

(a)                                  the surrender of the Warrant, together with
a properly executed notice of exercise to the Secretary of the Company at its
principal offices, the form of which is attached hereto as Exhibit A; and

 

(b)                                 the payment to the Company of an amount
equal to the aggregate Exercise Price for the number of shares of Common Stock
being purchased.

 

4.                                       Cashless Exercise.  In lieu of delivery
of cash upon exercise of this Warrant, and only at such times as the Fair Market
Value of one share of Common Stock is greater than the Exercise Price, the
Holder may elect to receive shares of Common Stock equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with a properly executed notice of
such election, in which event the Company shall issue to the Holder hereof a
number of shares of Common Stock computed using the following formula:

 

X =

Y -

(A)(Y)

 

 

 

B

 

 

 

X =

The number of shares of Common Stock to be issued to the Holder of this Warrant.

 

 

Y =

The number of shares of Common Stock purchasable under this Warrant upon
exercise.

 

 

A =

The Exercise Price (as adjusted to the date of such calculations).

 

 

B =

The Fair Market Value of a share of Common Stock.

 

5.                                       Certificates for Share.  Upon the
exercise of the purchase rights evidenced by this Warrant, one or more
certificates for the number of shares of Common Stock so purchased shall be
issued as soon as practicable thereafter, and in any event within thirty (30)
days of the delivery of a properly executed notice of exercise, surrender of
this Warrant, and payment of the aggregate Exercise Price thereof in accordance
with Section 3(b), unless exercised pursuant to a cashless exercise pursuant to
Section 4.

 

6.                                       Issuance of Shares.  In the event that
the Holder exercises this Warrant, this Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided herein, and the Holder shall be treated for
all purposes as the holder of record of the shares of Common Stock issued upon
exercise of this Warrant as of the close of business on such date.  The Company
covenants that the shares of Common Stock, when issued in accordance with the
valid exercise of this Warrant, will be duly and validly issued, fully paid and
nonassessable and free from all preemptive rights with respect to the issuance
thereof.  The Company further covenants and agrees that, during the Term, the
Company will at all times have authorized and reserved for issuance a sufficient
number of shares of Common Stock to provide for the exercise of this Warrant in
full.

 

3

--------------------------------------------------------------------------------


 

7.                                       Adjustment of Exercise Price and Number
of Shares.  The number of shares of Common Stock purchasable upon exercise of
this Warrant and the Exercise Price shall be subject to adjustment from time to
time as follows:

 

(a)                                  Issuance of Additional Shares of Common
Stock.  In the event the Company shall at any time or from time to time during
the Term issue any Additional Shares of Common Stock at a price per share less
than the Exercise Price then in effect or without consideration, then, at the
time of each such issuance, the number of shares of Common Stock purchasable
upon the exercise of the Warrant shall be increased, concurrently with such
issue or sale, to an amount determined by multiplying such shares of Common
Stock by a fraction,

 

(A)                              the numerator of which shall be the number of
shares of Common Stock outstanding immediately after such issue or sale,
including any Additional Shares of Common Stock issued pursuant to this
Section 7(a) and excluding treasury shares, and

 

(B)                                the denominator of which shall be the sum of
(x) the number of shares of Common Stock outstanding immediately prior to the
issuance of such Additional Shares of Common Stock and (y) the number of shares
of Common Stock for which the aggregate consideration received by the Company on
account of the total number of such Additional Shares of Common Stock so issued
or sold would have been able to purchase at the Exercise Price.

 

Whenever the number of shares of Common Stock purchasable upon the exercise of
the Warrant is adjusted as herein provided, the Exercise Price payable upon
exercise of such Warrant shall be adjusted by multiplying such Exercise Price
immediately prior to such adjustment by a fraction, (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise of
such Warrant immediately prior to such adjustment, and (y) the denominator of
which shall be the number of shares of Common Stock so purchasable immediately
thereafter.

 

(b)                                 Issuance of Common Stock Equivalents.  If at
any time the Company shall fix a record date for the determination of the
holders of its Common Stock for the purpose of entitling them to receive a
distribution of, or shall in any manner (whether directly or by assumption in a
merger in which the Company is the surviving corporation) issue or sell, any
Common Stock Equivalents, whether or not the rights to exchange or convert
thereunder are immediately exercisable, and the price per share for which Common
Stock is issuable upon such conversion or exchange shall be less than the
Exercise Price in effect immediately prior to the time of such issue or sale, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the Exercise Price in
effect at the time of such amendment or adjustment, then the Exercise Price then
in effect shall be adjusted as provided in Section 7(a) above.  No further
adjustments to the Exercise Price then in effect shall be made upon the actual
issuance of such Common Stock upon conversion or exchange of such Common Stock
Equivalents.  For purposes of the adjustment in Section 7(a), the aggregate
consideration received by the Company on account of Additional Shares of Common
Stock deemed to have been issued in respect of Common Stock Equivalents shall be
the total amount, if any, received and receivable by the Company as
consideration for the issue, sale or grant of the Common Stock Equivalents in
question, plus the minimum aggregate amount of additional consideration (as set
forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration to protect
against dilution) payable to the Company upon the exercise in full of such
Common Stock Equivalents.

 

(c)                                  Subdivisions, Combinations and Other
Issuances.  If the Company shall at any time or from time to time during the
Term subdivide the shares of Common Stock, by split-up or otherwise, or

 

4

--------------------------------------------------------------------------------


 

combine the shares of Common Stock, or issue additional shares of the Common
Stock as a dividend, the number and kind of shares of Common Stock issuable on
the exercise of this Warrant shall forthwith be proportionately increased or
adjusted in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination.  Appropriate adjustments shall also be
made to the Exercise Price payable per share, but the aggregate purchase price
payable for the total number of shares of Common Stock purchasable under this
Warrant (as adjusted) shall remain the same.  Any adjustment under this
Section 7(c) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

 

(d)                                 Reclassification, Reorganization,
Consolidation, Merger or Sale.  In case of any (i) reclassification of the stock
of the Company, (ii) capital reorganization of the Company or change in the
capital stock of the Company, (iii) consolidation or merger of the Company with
or into another Person, (iv) sale of all or substantially all of the Company’s
assets to another Person, or (v) other similar transaction (other than an
issuance, distribution, subdivision, combination, stock dividend or other
transaction covered by Sections 7(a)-(c) or 7(e)), in each case (other than
(iv)) in which the stockholders of the Company prior to such consolidation,
merger, reorganization or other transaction, own capital representing directly,
or indirectly through one or more entities, less than 50% of the economic
interests in or voting power of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or other
transaction, which entitles the holders of Common Stock to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for Common Stock (each, a “Triggering Event”), then
the Company shall make appropriate provision so that the Holder shall have the
right at any time or from time to time during the Term to purchase, at a total
purchase price equal to that payable upon the exercise of this Warrant, the kind
and amount of shares of stock and other securities and property receivable in
connection with such Triggering Event by a holder of the same number of shares
of Common Stock as were purchasable by the Holder immediately prior to such
Triggering Event (as if the Holder had exercised the rights represented by this
Warrant immediately prior thereto).  In any such case, appropriate provisions
shall be made with respect to the rights and interest of the Holder (including
to give effect to the right of a holder to elect the type of consideration it
will receive upon a Triggering Event) so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same.

 

(e)                                  If the Company shall, at any time or from
time to time during the Term, fix a record date for the determination of the
holders of its Common Stock in respect of a distribution to all holders of
Common Stock or Common Stock Equivalents, as the case may be, for no
consideration, of: (a) evidences of its indebtedness or (b) any other asset or
security (other than Additional Shares of Common Stock, Common Stock Equivalents
or a distribution for Common Stock covered by Section 7(c)), including cash (in
each case, “Distributed Property”), then, the Holder shall elect, at least three
(3) business days prior to the payment date in respect of such distribution, to
(i) not exercise the Warrant, which shall immediately thereafter be adjusted to
give effect to the change in the fair market value per share of the Common
Stock, which value shall be determined based on the fair market value of the
Distributed Property or (ii) exercise the Warrant, in which case such Holder
shall be entitled to receive, in addition to shares of Common Stock otherwise
issuable upon such exercise, the Distributed Property that the Holder would have
been entitled to receive in respect of such number of shares of Common Stock had
the Holder been the record holder of such shares of Common Stock immediately
prior to such date.

 

(f)                                    Notice of Adjustment.  When any
adjustment is required to be made in the number or kind of shares purchasable
upon exercise of the Warrant, or in the Exercise Price, the Company shall, no
later than ten (10) days following such event, notify the Holder of such event
and of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

 

5

--------------------------------------------------------------------------------


 

8.                                       No Impairment.  The Company shall not,
by amendment of its Certificate of Incorporation, Bylaws, or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant to be observed or performed hereunder by the Company.  Without limiting
the generality of the foregoing, the Company will use its best efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be reasonably necessary to enable the Company
to perform its obligations under this Warrant.

 

9.                                       No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant, but in lieu of such fractional shares the Company
shall make a cash payment therefor on the basis of the Exercise Price then in
effect.

 

10.                                 Restrictive Legend.  The shares of Common
Stock (unless registered under the Securities Act of 1933, as amended) shall be
stamped or imprinted with a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  SUCH SHARES OF COMMON STOCK MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 

11.                                 Replacement of Warrant.  On receipt of a
lost warrant affidavit in form and substance reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

12.                                 Notices.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
deemed given, (a) upon delivery, if delivered personally by hand, (b) one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid (with written confirmation of
receipt) or (c) when delivered by facsimile transmission (with written
confirmation of transmission), and shall be addressed (i) if to the Holder, at
the Holder’s address as set forth on the signature pages hereto, and (ii) if to
the Company, at The Reader’ s Digest Association, Inc., One Reader’s Digest
Road, Pleasantville, NY 10570 (attention: General Counsel), Fax:  (914)
244-5644, with a copy to Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
NY 10153 (attention:  Michael J. Aiello), Fax: (212) 310-8007, or at such other
address as a party may designate by ten (10) days advance written notice to the
other party pursuant to the provisions above.

 

13.                                 Registration Rights.  The registration
rights and obligations of the Holder (including its successors) with respect to
the Common Stock issuable upon exercise of this Warrant shall be the same as
those applicable to any Person that is a Holder (as defined in the Registration
Rights Agreement) pursuant to the Registration Rights Agreement.

 

14.                                 Representations and Warranties.  The Holder
hereby represents and warrants that it is (a) an “accredited investor” as the
term is defined in Rule 501(a) under the Securities Act and (b) the Holder is
purchasing this Warrant for its own account (or for beneficiaries’ accounts over
which the Holder has investment discretion) and not with a view to distribute.

 

6

--------------------------------------------------------------------------------


 

15.                                 Governing Law.  This Warrant and all actions
arising out of or in connection with this Warrant shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law provisions of the State of New York or of any other
state.

 

16.                                 Rights and Obligations Survive Exercise of
Warrant.  Unless otherwise provided herein, the rights and obligations of the
Company, of the Holder of this Warrant and of the holder of the shares of Common
Stock issued upon exercise of this Warrant, shall survive the exercise of this
Warrant.

 

17.                                 Entire Agreement.  This Warrant, together
with the Credit Agreement, the Stockholder Agreement, the Registration Rights
Agreement and the other Loan Documents, embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

18.                                 Severability.  Whenever possible, each
provision of this Warrant shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement in such jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

19.                                 Successors and Assigns.  Subject to the
transfer restrictions contained in this Agreement, to the extent applicable, the
rights granted hereunder shall inure to the benefit of and be binding upon the
successors of the Company and the permitted successors and assigns of the
Holder.  Subject to the transfer restrictions contained in this Agreement, this
Warrant and all rights hereunder are transferable by the Holder hereof on the
register of the Company upon surrender of this Warrant for registration of
transfer at the office of the Secretary of the Company accompanied by a written
instrument of transfer, duly executed by the Holder hereof and in the form of
the Form of Assignment attached hereto as Exhibit B.

 

20.                                 Further Transfer Restrictions.

 

(a)                                  No Warrant or Share may be sold, exchanged,
assigned, encumbered or otherwise Transferred in violation of the Securities Act
of 1933, as amended, or state securities laws.  Further, prior to a Qualified
IPO, no Transfer of Warrants or Shares shall be permitted if, after giving
effect to such Transfer, such Transfer would result in the Company becoming
subject to the reporting requirements under the Exchange Act.  The Company may
require that, as a condition to any Transfer of Warrants or Shares, that the
Holder deliver to the Company an opinion of counsel, which opinion of counsel
shall be reasonably satisfactory to the Company, to the effect that such
Transfer is made in compliance with the Securities Act and all applicable state
securities laws or pursuant to an exempt transaction under the Securities Act
and state securities laws.  The provisions of this Section 20(a) shall not apply
to the exercise of any Warrant to the extent that the Shares issued upon such
exercise (and any unexercised portion of the Warrant so exercised) shall be
issued to the same registered holder that exercised such Warrant.

 

(b)                                 No Transfer of Warrants to any Company
Competitor or an Affiliate of any Company Competitor shall be permitted without
the prior written consent of the Board.

 

(c)                                  No Transfer of Warrants shall be permitted
unless and until the proposed transferee agrees in writing to become a party to,
and be bound to the same extent as the transferor by the terms of, the
Stockholders Agreement and the Registration Rights Agreement.  Such transferee
must execute a joinder agreement, in form and substance reasonably satisfactory
to the Company, evidencing such transferee’s agreement to become a party to the
Stockholders Agreement and the Registration Rights Agreement and be bound to the
same extent as the transferor.

 

7

--------------------------------------------------------------------------------


 

(d)                                 In the event of any purported Transfer in
violation of the provisions of this Agreement, such purported Transfer shall be
void and of no effect and the Company shall not give effect to such Transfer.

 

21.                                 Party to the Stockholders Agreement. 
Notwithstanding anything herein to the contrary, each Holder agrees to be deemed
a party to Sections 4.5, 4.6, 5.1, 5.2, 5.4, 5.5, 5.6 and 5.11 of the
Stockholders Agreement and be bound thereby.

 

22.                                 Supplements and Amendments.  The Company may
from time to time supplement or amend this Agreement, (a) without the approval
of any Holder, in order to cure any ambiguity, manifest error or other mistake
in this Agreement, or (b) with the prior written consent of holders of Warrants
exercisable for a majority of the shares of Common Stock then issuable upon
exercise of all of the outstanding Class A Warrants.

 

23.                                 No Valuation of the Company.  The Company
and the Holder acknowledge and agree that:  (a) this Warrant does not represent
a valuation of the Company; and (b) the Exercise Price was the product of an
arm’s-length negotiation between the Company and the initial Holder.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

RDA HOLDING CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to

Class A Warrant to Purchase Shares of Common Stock

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

[NAME OF HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Facsimile:

 

Signature Page to

Class A Warrant to Purchase Shares of Common Stock

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO:                            RDA Holding Co.

c/o The Reader’s Digest Association, Inc.

Reader’s Digest Road

Pleasantville, NY 10570

Attention: Treasurer

Facsimile number:  914-244-5904

 

1.                                       The undersigned hereby elects to
purchase                      shares of Common Stock pursuant to the terms of
the attached Warrant.

 

2.                                       Method of Exercise (Please initial the
applicable blank):

 

o                                    The undersigned elects to exercise the
attached Warrant by means of a cash payment, and tenders herewith payment in
full for the purchase price of the shares being purchased, together with all
applicable transfer taxes, if any.

 

o                                    The undersigned elects to exercise the
attached Warrant by means of the cashless exercise provisions of Section 4 of
the Warrant.

 

3.                                       Please issue a certificate or
certificates representing said shares of Common Stock in the name of the
undersigned or in such other name as is specified below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

4.                                       The undersigned hereby represents and
warrants that the aforesaid shares of Common Stock are being acquired for the
account of the undersigned for investment and not with a view to, or for resale,
in connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such shares.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned Holder hereby sells, assigns, and transfers
unto the Assignee(s) named below all of the right of the undersigned under the
Warrant, with respect to the number of Warrants set forth below:

 

Names of Assignees

 

Address/Fascimile

 

Social Security or
other Identifying
Number of
Assignee(s)

 

Series and
Number of
Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint the Secretary of the Company
to make such transfer on the books of the Company maintained for that purpose.

 

Date:

 

 

 

 

 

 

 

 

 

 

*

 

 

 

(Signature of Holder)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)

(State) (Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

--------------------------------------------------------------------------------

*                                         The signature must correspond with the
name as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatever, and must be guaranteed by a
participant in a Medallion Signature Guarantee Program at a guarantee level
acceptable to the Company’s transfer agent.

 

--------------------------------------------------------------------------------